Citation Nr: 0716892	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-38 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for kidney failure with 
dialysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The RO denied the claims of service 
connection for hypertension, congestive heart failure, and 
kidney failure with dialysis.

The Board notes that the veteran was scheduled to appear for 
a Decision Review Officer hearing in April 2004 and a Board 
hearing in October 2004.  He was informed of these scheduled 
hearings, but failed to report.  The veteran has not 
requested another hearing. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  There is no competent evidence that hypertension had its 
clinical onset during active service.  

3.  Congestive heart failure did not manifest in service or 
for several years following separation from active service.

4.  There is no competent evidence that kidney failure had 
its clinical onset during active service. 





CONCLUSIONS OF LAW

1.  Hypertension was not incurred, nor is it presumed to have 
been incurred in active duty.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).    

2.  Congestive heart failure was not incurred in active duty.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).    

3.  Kidney failure was not incurred in, nor may 
cardiovascular-renal disease be presumed to have been 
incurred in active duty.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2003 (prior to the initial rating) and April 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).


Service connection - laws and regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006). 

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service and certain 
chronic diseases, including hypertension, and/or 
cardiovascular renal disease become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1133 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Factual background and analysis

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to hypertension, 
congestive heart failure, and kidney failure.  The April 1969 
induction examination report was negative for any clinical 
findings related to the chest, heart, vascular system, 
endocrine system, and genitourinary system.  His blood 
pressure was documented as 136/78.  The enlistment chest x-
ray and laboratory findings for albumin, sugar, and serology 
were also normal.  The only other blood pressure reading is 
contained in the August 1971 separation examination report, 
which was 124/90.  

The separation chest x-ray and laboratory findings for sugar 
were normal.  The laboratory finding for albumin was recorded 
as  "1/300." This notation was scratched out with the word 
"negative" written above it.  The veteran was found 
qualified for separation with no additional remarks noted on 
the separation physical examination report.  The veteran 
checked no to all categories on the report of medical history 
at separation in August 1971.  He indicated he had no 
complaints and was in excellent health.  

Post-service, the first evidence of hypertension arises in 
records dated in January 1974 from the Memphis VA Hospital.  
The veteran was diagnosed with essential hypertension and 
proteinuria, with a notation that it was "probably 
orthostatic albuminuria" (the appearance of albumin in the 
urine when the patient is erect and its disappearance when 
recumbent).  The veteran related that he separated from 
service in September 1971.  At the time of his separation, he 
was told he had protein in his urine but was not informed of 
any blood pressure elevation.  Thereafter, on a May 1973 
preemployment examination, he was told that his blood 
pressure was normal.  During that VA hospitalization, 
systemic review was negative and the veteran had no history 
that was suggestive of angina, heart failure, asthma, or 
ulcer.  He reported no urinary infection, hematuria, renal 
calculi, or nephritis.  The veteran was placed on Protocol #6 
and Propaserp O and Hydrazide O (for hypertension).  The 
veteran was scheduled for further evaluation, but failed to 
report.  

In a July 1974 evaluation report from J.G.J., M.D., it was 
noted that the veteran underwent a physical examination in 
June 1973.  Dr. J. noted that the veteran's history of 
hypertension started in May 1973 with blood pressure readings 
of 136/93 and 150/110.  The physician referred to the January 
1974 VA hospital records wherein he was started on treatment 
for hypertension after clinical evaluation.  According to the 
veteran, his only history of possible renal disease was 
observed on separation from military service in 1971 when he 
was told he had protein in his urine.  He was discharged and 
sought treatment for possible orthostatic proteinuria.  The 
veteran denied having symptoms of hypertension such as 
blurred vision and easy fatigability and he denied having a 
history of urinary tract infection, hematuria, renal calculi, 
nephritis, chest pain, and prolonged febrile illnesses.  
After physical examination and clinical testing in June 1974, 
the diagnoses included essential hypertension and mild 
proteinuria of undetermined etiology with mild renal 
insufficiency.  

Other private medical evidence dated in September 2002 
private outpatient treatment records, as well as, an 
emergency hospitalization for shortness of breath with 
evidence of pulmonary edema and accelerated hypertension.  He 
was noted to have had hypertension since his 20's or 30's, as 
well as, a 15 to 20 year history of chronic asthma with 
repeated episodes of bronchitis.  The veteran's father died 
of a myocardial infarct in his 70's, his brother suffered a 
stroke in his 30's and died of a myocardial infarct at age 
42, and his sisters were noted to be hypertensive.  On 
nephrology consultation, the diagnoses included acute 
pulmonary edema, probably secondary to subendocardial 
infarct, accelerated hypertension, renal insufficiency which 
may be chronic in nature that may have been exacerbated due 
to his accelerated hypertension, and history of asthma.  
Chest x-ray study completed at this time showed nearly 
resolved congestive heart failure.  Renal ultrasound revealed 
multiple renal cysts with no hydronephrosis.  

In May 2005, the RO obtained a VA medical opinion in order to 
determine the etiology of the veteran's hypertension, 
congestive heart failure, and kidney failure.  The examiner 
noted his review of the veteran's claims file.  He 
acknowledged the veteran's claim that his renal disease, 
extended to the production of hypertension and congestive 
heart failure due to a kidney disease.  The examiner cited to 
the separation blood pressure reading of 120/90, and stated 
that without any subsequent readings, was insufficient to 
support a diagnosis of hypertension during service.  With 
regard to the question of whether the scratched out notation 
of "albumin 1/300" indicated protenuria, the examiner 
indicated that 1/300 albumin was very low, and that the 
scratched out finding with the work "negative" written 
above it was suggestive of a retest, which was negative.  
However, the examiner opined that the single finding of 
albumin at 1/300 or a negative retest finding was 
insufficient to support a diagnosis of proteinuria.  The 
examiner opined that it was more likely than not that the 
veteran did not have proteinuria at the time he separated 
from service in 1971.  

Further, the VA examiner opined that there is no way of 
knowing whether the veteran ever had albuminuria at the time 
of his separation physical in 1971.  Even if he had albumin 
of 1/300 and a negative test scratched over that finding, 
this evidence "could not support a diagnosis of protenuria 
and could not support a diagnosis of orthostatic proteinuria 
at the time of his separation physical examination."  The 
examiner concluded that deciding a diagnosis on tests that 
"may be" positive or negative, as was shown by the August 
1971 examination, would be speculative.  Also, the examiner 
opined that the albumin of 1/300 presented a "very slight 
problem, if any problem at all."  In this regard, the VA 
examiner noted that there was no indication that the veteran 
had orthostatic proteinuria during service and he was given a 
straight clearance of any physical problems at the time of 
his separation.  As such, he supported the denial of service 
connection for renal dysfunction, hypertension, and 
congestive heart failure based upon these findings.  

The examiner also acknowledged that the 1974 private medical 
evaluation reported that the veteran's mild proteinuria was 
of undetermined etiology.  Based on this information, the VA 
examiner opined that the veteran's renal and heart 
manifestations are more likely than not due to other factors 
than any problems he had on active duty.  The VA examiner 
concluded that the evidence of record "is simply not enough 
to establish a diagnosis" for hypertension, congestive heart 
failure, and kidney problems.  

In this case, evidence does not establish the existence of 
hypertension, congestive heart failure, or kidney failure 
disabilities in service.  For VA evaluation purposes, 
hypertension means that the diastolic blood pressure is 
predominantly 90 or greater, or the systolic blood pressure 
is 160 or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1 (2006).

With regard to the claimed congestive heart failure, the 
Board notes that this condition first manifested in 2002, 
more than 30 years after service.  With regard to the claimed 
kidney failure, there is evidence of mild renal insufficiency 
and mild protenuria of undetermined etiology noted in June 
1974.  However, there are no service medical records that 
show any symptoms, complaints, or diagnoses of renal or 
cardiovascular problems.  The only service medical evidence 
that was suggestive of an abnormal finding of albumin at 
1/300 was negated by an apparent retest or negative finding.  
The Board notes that the separation physical examination 
report was entirely negative for any findings related to 
these claimed conditions.  Further, other than the veteran's 
own assertions, there is no competent evidence that links 
congestive heart failure or kidney failure to service.  
Accordingly, the claims for entitlement to service connection 
for congestive heart failure and kidney failure must be 
denied.  

With regard to the veteran's claim for hypertension, the 
Board notes that this condition was first manifested in 1974, 
only a few years after service.  However, there is no medical 
opinion linking hypertension to service.  Further, the 
service medical records fail to indicate that the veteran 
suffered from hypertension in service.  The single blood 
pressure reading documented in the veteran's separation 
physical examination in August 1971 does not constitute 
evidence of hypertension.  As such, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  Accordingly, the claim for entitlement to 
service connection for hypertension must be denied.  

Although the veteran claims that his hypertension, congestive 
heart failure, and kidney failure disabilities began in 
service, the Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In consideration of the 
foregoing, the preponderance of the evidence is against the 
claims for hypertension, congestive heart failure, and kidney 
failure. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 


ORDER

Service connection for hypertension is denied.

Service connection for congestive heart failure is denied.

Service connection for kidney failure  is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


